Title: To Alexander Hamilton from James McHenry, 20 September 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department 20. September 1799.
          
          I have received your letter of the 14 instant and have directed Clothing for a full company to be forwarded for Captain Jonathan Taylor by the route you mentioned—and Mr. Hodgdon has informed me that he will have it sent off without delay
          I am Sir with great respect Your obed humble servant
          
            James McHenry
          
          Major General Hamilton New York
        